 

Exhibit 10.4

 

Maximum Amount Comprehensive Credit Line Contract

 

NO. SX161214000368

 

Borrower: Shenzhen Highpower Technology Co., Ltd.

 

Address: Building A1, 68 Xinxia Street, Pinghu, Longgang, Shenzhen.

 

Creditor:Bank of Jiangsu, Shenzhen Sub-branch.

 

Address:4011, Shennan Road, Futian District, Shenzhen.

 

According to relevant laws and regulations of China, this contract was agreed to
by the two parties, and both parties agree to comply with all terms of the
contract.

 

Clause 1 The maximum comprehensive credit limit(hereinafter referred to as
“borrower”) means the credit line that creditor provides to borrower who can use
the credit line in the business lines agreed upon in the contract.

 

Clause 2 Content of the credit

 

1. The maximum amount of comprehensive credit limit that creditor may provide to
borrower is RMB 20,000,000.

 

2. The period of the credit: From Sep 12th, 2014 to Sep 11th 2015. This period
only limits the start date of the credit businesses, not the expiration date.

 

 

 

  

3. The allotted time, amount, interest rate and rate of single specific business
under this credit contract should be agreed upon in a specific business contract
and voucher.

 

4. Aforesaid “The maximum comprehensive credit limit” only includes the balance
of credit principal which is the actual used credit line (deducting any guaranty
bond) less the part which has been repaid under this contract during the
contract period, but includes the interest, punitive interest compound interest
and other payables which should be paid by borrower.

 

Clause 3 The usage of credit line

 

1. When borrower needs to use the credit line under this contract, it should
apply to creditor one by one, creditor has the right to audit in accordance with
fund condition of itself, the operational situation of borrower and the purpose
of credit etc. If the applications are approved, both parties should sign a
specific credit business contract separately. Every single credit business
contract under this contract and relevant vouchers constitute an effective
attachment to this contract.

 

 

 

  

 2. Within the period agreed upon in this contract, borrower can use the credit
line according to the limit of every single credit business agreed by this
contract repeatedly, if borrower need to adjust the usage of credit line,
application should be provided to creditor in writing, and creditor decides
whether the application can be approve and the method of adjustment.

 

4. When the credit period expires, the credit line which is not used will
automatically be cancelled.

 

Clause 4 Adjustment of credit line

 

In the process of performing this contract, if any of the following situations,
which may affect the rights of creditor, occur, creditor has the right to make
relevant adjustments and/or stop borrower from using the credit line, and cancel
unused credit line of borrower.

 

1. The market, which is related to borrower’s operations, has significant
adverse changes, or the Country’s monetary policy has significant adjustment.

 

2. There are significant difficulties on the borrower’s operational situation or
important adverse changes to the borrower’s financial condition.

 

3. Termination of business, liquidation, restructuring, dissolution and
bankruptcy of or by borrower by an active or passive means.

 

4. Borrower is involved in significant litigation, arbitration or administrative
punishment, or has a significant default with other creditors.

 

 

 

  

5. Borrower indicates or expresses by its actions that it does not intend to
perform its obligations under this contract or another contract signed by
creditor and borrower.

 

6. Borrower provides false materials or conceals any important fact of finance
or operations.

 

7. Borrower does not perform the obligations agreed to in this contract or any
specific credit business contract.

 

8. Borrower violates other contracts signed by creditor and borrower.

 

9. Borrower transfers its assets, pumps money, evades debts and engages in other
behaviors which damage or might damage the rights of creditor.

 

10. Borrower is involved in illegal operations.

 

11. Division, merger, important takeover, consolidation and reorganization of
borrower.

 

12. Borrower loses commercial integrity.

 

13. Controlling shareholder of borrower transfer is changed, or significant
items happen to controlling shareholder, actual controller, legal
representative, or senior executives of borrower, including but not limited to
becoming involved in illegal actions, litigation, arbitration, deterioration of
financial condition, bankruptcy, dissolution etc.

 

 

 

  

14. A Guarantor of the credit business under this contract defaults, such as by
providing false information; violating other contracts signed by creditor or
other third parties becoming involved in litigation, arbitration, business
failures, or illegal actions;, ceasing doing business; evading bank creditor’s
rights; merging, consolidating, or reorganizing; or other situation which may
affect guaranty ability of Guarantor.

 

15. Other situations that damage the rights and interests of creditor.

 

Clause 5 Rights and obligations of borrower

 

1. Having the right to apply for using the credit line.

 

2. Opening a settlement account in Bank of Jiangsu, Shenzhen Sub-branch, and
arranging settlement of both domestic and overseas accounts, foreign exchange
settlements and sale and other intermediate business in Bank of Jiangsu or its
sub-branch more than the proportion of the credit line which borrower gets from
creditor and all credit line of borrower.

 

3. Borrower should provide true documents and information to creditor (including
but not limited all bank accounts, balance of deposits and loans, situations of
using loans, condition of assets, operations, and inner management etc.

 

4. Providing last month’s financial statements before the 20th of each month,
and providing audited financial statement to creditor within120 days after a
fiscal year, and providing changes and modifications of itself to creditor.

 

 

 

  

5. Accepting and cooperating with creditor in surveying, supervising and
examining on the use of credit, related production, management, financial
situation and operations.

 

6. Complying with this contract and every single business contract under this
contract strictly.

 

7. When used credit exceeds the credit line agreed to in this contract results
from the change of exchange rate, borrower should repay the exceeding part or
pay homologous security deposit.

 

8. If any of the following situations occurs, borrower should provide notice in
writing to creditor within 5 days of the occurrence of the related situation and
implement security measures acceptable to creditor.

 

(1) Changes of membership function, executives, articles of association and
organization.

 

(2) Stopping production, going out of business, cancelling registration, having
it business license cancelled or filing for bankruptcy.

 

(3) Changes of name, domicile, legal representative, contact manner and so on.

 

(4) Financial standing depravation, significant difficulty on operations,
significant litigation or arbitration.

 

(5) Other things that have significant effect on the rights and interests of
creditor.

 

 

 

  

9. Borrower should ask for creditor’s consent and implement security measures,
which are acceptable to creditor, before taking following actions.

 

(1) Contract management, lease, stock system reform, joint operation,
consolidation, merger, discrete, joint venture, asset transference, reducing
registered capital, applications of suspensions, dissolution, bankruptcy and
other actions which can affect rights and interests of creditor.

 

(2) Providing a guarantee for other’s debts, or pledging or mortgaging any of
its major assets to a third party, leading to affecting borrower’s repayment
ability under this contract.

 

10. When the guarantor, whether under this contract or under a single business
contract of this contract, loses its guarantee ability, or a pledge, which is
under this contract or under a single business contract of this contract,
depreciates in value, borrower should take other guarantee measures, which are
acceptable to creditor, in time.

 

11. Borrower is not allowed to sign a contract, which can damage the rights and
interests of creditor, with any other third party.

 

Clause 6 Rights and obligations of creditor

 

1. Accepting and reviewing borrower’s application of using the credit.

 

 

 

  

2. The financial conditions and operations of borrower should be kept secret by
Party B, except the laws, administrative laws and regulations, normative
documents requested.

 

3. Having the right to ask borrower to provide related information of the
credit, having the right to know the production, financial condition, operation,
and repayment plan of borrower, and having right to extract and copy from
account books, operations records and related information.

 

4. Having the right to supervise borrower’s uses the credit according to this
contract and single credit business contract.

 

5. Having the right to collect principal, interest, and other related expenses
from Party A’s account on schedule or in advance.

 

6. If borrower fails to act or violates the obligations under this contract or
single credit business contract of this contract, creditor has the right to
adjust the maximum amount of comprehensive credit line, and stop using credit
line, cancel unused credit line of borrower, demand accelerated repayment of
credit.

 

7. Having the right to query the credit inquiry of borrower, the legal
representative of borrower and executives of borrower, and having the right to
provide the information of borrower to the people’s Bank of China etc.

 

 

 

  

8. If borrower fails to comply with its repayment obligations under this
contract or single credit business contract of this contract, defaults of
borrower can be announced in public by creditor.

 

Clause 7 All debts (including punitive interest and related expense) under the
contract are guaranteed by Maximum Amount Guaranty Contract (NO.BZ161214000045)
signed by SPRINGPOWER TECHNOLOGY (SHENZHEN) CO., LTD. and the creditor, and
Maximum Amount Personal Joint Responsibility Guarantee(BZ161214000046) signed by
DANGYU PAN and the creditor.

 

Clause 8 Expense

 

 1. The expenses of credit information, notarization, testimony, register etc.
under the contract should be paid by borrower.

 

2. The expenses resulting from borrower non-repayment of debt, such as
advertising fees, delivery fees, appraisal costs, counsel fees, legal fares,
travel expenses, valuation fees, auction fees, property preservation fees,
enforcement fees etc., should be paid by borrower.

 

 

 

  

Clause 9 Modification, dissolution and execution of civil right of the contract

 

1. When agreed by both parties, this contract can be modified and dissolved in
writing.

 

2. Any tolerance, extension or delay from creditor to borrower in exercising its
rights under this contract does not affect the rights creditor enjoys according
to this contract and laws and regulations, and cannot be considered as approval
to the default, and does not mean the abdication of the right.

 

3. If any item of this contract becomes invalid because of any reason, borrower
still should assume all responsibilities. If any of the above situations happen,
creditor has the right to terminate this contract, and ask borrower to repay all
debt immediately.

 

4. If borrower violates the obligations stated in the eighth item of clause 5 of
this contract, it will be considered delivered if the creditor will have mailed
related notices to original address provided.

 

5. Any related notices and documents should be sent in writing by both parties.

  

Clause 10 Borrower agrees that the creditor’s rights under this contract can be
enforced after notarization. When borrower does not carry out obligations under
the contract completely or partly, creditor can apply for enforcement to a
competent court.

 

 

 

  

Clause 11 Applicable Law and Resolution for dispute

 

The making, efficacy, explanation, performance and resolution for dispute of the
contract are subject to the applicable to the laws of People’s Republic of
China. During the performance of this contract or all disputes relating to this
contract, the two parties will attempt settle through negotiations. If through
negotiation the parties cannot reach agreement, both parties can apply to the
local people’s court of creditor.

 

Clause 12 Effective and invalid of the contract

 

1. This contract is entered into force upon the date when it is signed or sealed
and affixed with official seals by the legal representative or entrusted agents
of borrower and creditor.

 

2. This contract become invalid after borrower accomplishes all repayment
responsibility under this contract.

 

Clause 13 This contract is signed in triplicate, creditor holds two copies,
borrower holds one copy, three copies have equal legal effect.

 

The things which are not mentioned in this contract should be explained and
settled according to relevant laws, administrative laws and regulations,
normative documents and single credit business contract, and the related
regulations of Bank of Jiangsu.

 

 

 

  

Clause 15 Prompt

 

Borrower has known the business scope and grant privilege of Party B. Borrower
has read all terms of the contract. Creditor has explained homologous terms
requested by borrower. Borrower has known the meaning of all terms of the
contract and homologous legal consequence. Signing the contract is the true will
of borrower.

 

/s/ [COMPANY SEAL]

 

Borrower (stamp)

 

Legal Representative or agent (signature):

 

Oct 28, 2014

 

/s/ [COMPANY SEAL]

 

Creditor (stamp)

 

Legal Representative or agent (signature):

 

Oct 28, 2014

 

 

 

  

Supplementary Agreement

 

The credit line hereunder shall cover the credit line under the Maximum
Comprehensive Credit Contract of No. SX161213000377 (hereinafter referred to as
the Original Contract) from the date of completion of security under the line.
The unpaid line used in the Maximum Comprehensive Credit Contract of No.
SX161213000377 under the Original Contract shall occupy the credit line under
this Contract. The aforesaid contract shall be deemed as a single credit
business contract under this Contract, shall be brought into uniform management
within this credit line and shall be secured by a relevant guarantee contract in
a unified way under this Contract.

 

1.The credit granted by the Credit Grantor shall be used for purchasing raw
materials and for other normal business turnover. To make payment for a single
business, the effective transaction contract or order and other relevant
materials not lower than the amount of payment for the single business shall be
provided. The corresponding VAT invoice shall be timely supplemented if a note
is required. The credit granted by the Credit Grantor shall not be used for any
affiliated transaction without a real trade background, nor be used for
investment in fixed asset projects, equity and securities.

 

2.The Fiduciary shall make up the note exposure in advance according to the
requirements specified in the single note contract.

 

3.During the period of credit granting by the Credit Grantor, except the current
financing bank, if the guarantee conditions provided by the other financing
(except project loan) added by the Fiduciary are better than those provided by
the Credit Grantor, agreement shall be obtained from the Credit Grantor.

 

 

 

  

4.In case of any breach of these clauses, or in case of any situation specified
in Article 4 of the Maximum Comprehensive Credit Contract of No. SX161214000368
which endangers or may endanger the rights and interests of the Credit Grantor
during the performance of the Contract, the Credit Grantor shall have the right
to charge 1% of the line exposure amount as penalty and announce acceleration of
maturity of the credit, in addition to the relevant rights under the Maximum
Comprehensive Credit Contract.

 

5.The amount of settlement that the Fiduciary makes in the Credit Grantor shall
match with the use of credit of the Credit Grantor, or the Credit Grantor shall
have the right to decide the use and renewal of the line according to the
settlement conditions of the Fiduciary.

 

This Supplementary Agreement shall be supplementary provisions to the Maximum
Comprehensive Credit Contract (Contract No.: SX161214000368) and shall have the
same equal legal force with the Maximum Comprehensive Credit Contract. In case
of any discrepancy between these supplementary provisions and the Contract,
these supplementary provisions shall prevail, and the other clauses shall remain
unchanged.

 

 

 

  

Fiduciary (Official Seal): Credit Grantor (Official Seal):     SPRING POWER
TECHNOLOGY BANK OF JIANGSU SHENZHEN (SHENZHEN) COMPANY LIMITED (SEAL) BRANCH
(SEAL)     Legal Representative or Legal Representative or Authorized
Representative Authorized Representative     Oct. 28, 2014 Oct. 28, 2014

 

 

